acknowledged significant advice may be disseminated sca released office_of_chief_counsel internal_revenue_service memorandum cc ebeo tl-n-1450-98 date apr to district_counsel virginia-west virginia district cc ser vwv rch from mary e oppenheimer assistant chief_counsel employee_benefits and exempt_organizations subject significant service_center advice w-2 reporting of elective_deferrals under userra tl-n-1450-98 disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives this is in response to your inquiry on behalf of the martinsburg computing center concerning the form_w-2 reporting requirements of elective_deferral make-up contributions made pursuant to sec_414 of the code and the uniformed_services employment and reemployment_rights act of userra issue where on the form_w-2 are make-up contributions pursuant to userra to be reported conclusion the instructions state that make-up contributions are to be reported in box of form_w-2 using the code d and identifying the years to which the contributions relate discussion code sec_6051 in relevant part imposes a reporting requirement on every person required to deduct and withhold from an employee a tax under sec_3101 or sec_3402 the employer is required to furnish a written_statement showing among other items the total amount of elective_deferrals within the meaning of sec_402 and compensation deferred under sec_457 sec_6051 the martinsburg computing center has received many requests asking where on the form_w-2 this information should be reported attached are copies of page sec_1 and of the final proof instructions to the latest form_w-2 the instructions say that these amounts should be reported in box of form_w-2 using the code d and identifying the years to which the contributions relate please note that as you requested we also faxed copies of these pages to martinsburg directly as an expedited response if we can be of further assistance on this question please call elizabeth edwards of this office at mary e oppenheimer by ______ s __________ patricia m mcdermott senior technical reviewer branch cc ebeo attachment instructions for form_w-2 pp cc karen von fossen executive assistant to the national director customer service compliance accounts quality t c a pat hudak executive assistant to the national director submissions processing attn lisa johnson t s arlene a blume tss supervisor room cc dom fs irs building
